DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recites the limitation "…command uniquely determined…".  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not mention a uniquely determined command.
Claim 4 states “the command uniquely determined by…” however claim 1 does not make mention of any unique determination.  It is unclear what the unique determination is in claims 1 or 4.  Claim 1 does not specify any unique determination by the standby processor.  Claim 1 mentions the standby processing making a determination, however the term unique has a known meaning such as being one of a kind.  Thus it is unclear what in claims 1 or 4 is unique to the standby processors 
Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nagoya US 6,622,262.

Regarding claim 1, Nagoya teaches an independent and interlocking redundancy system (Figure 3) comprising: 
one or more control targets (5a/5b of Figure 3); 

one or more standby processors (Auxiliary computer 12 of Figure 3) configured to:
make a transition from a standby state to a warming-up state when one of the operation processors malfunctions and transmit, in the warming-up state and to the one or more control targets, the control command that is same as the control command transmitted to the one or more control targets by non-malfunctioning one of the operation processors, at a timing at which the malfunctioning one of the operation processors is supposed to transmit the control command to the one or more control targets (main computer goes down (i.e. malfunction), the auxiliary computer begins to perform processing in place of the main computer; Column 18 Lines 6-24.  The warm up time is viewed as the time between when the main computer malfunctions and the auxiliary computer first transmits information to the objects 5a/5b.  As the auxiliary computer succeeds in the processing executed by the main computer, it is viewed as transmitting the same control information to the targets) and;
determine the control command and transmit, to the one or more control targets, the determined control command independently from non-malfunctioning one or more of the operation processors and by taking turns with respect to the non-malfunctioning one or more of the operation processors, after the warming-up state and warm-up of the one or more of standby processors is completed (Colum 18 lines 6-24 teaches the auxiliary 

Regarding claim 2, Nagoya teaches n-operations processors (main computers 11 of Figure 3); and
The one or more standby processes refrain from transmitting the control command at each of timings from a first to an n-1th timing and transmit the control command at an nth timing, first timing being subsequent to the timing which the one of the operation processors is malfunctioned (the computers 11 transmit information and separately execute different processing, thus they take turns; Column 11 Lines 11-22.  As the processors execute different processing and separately execute/connected to the switch, the auxiliary (standby) processor would refrain from transmitting the commands during a certain period of time.  The standby processor immediately takes over for the down main computer and thus transmits at a first timing.  The time when the other main computers are transmitting information is first timing to n-1th timing; Column 18 lines 6-24).

Regarding claims 5 and 6, Nagoya teaches a management device configured to control the one or more standby processors to make the transition from the standby 
control the one or more standby processors to transmit, in the warming-up state and to the one or more control targets, the control command that is the same as the control command transmitted to the one or more control targets by the non-malfunctioning one of the operation processors, at the timing at which the malfunctioning one of the operation processors is supposed to transmit the control command to the one or more control targets (main computer goes down (i.e. malfunction), the auxiliary computer begins to perform processing in place of the main computer; Column 18 Lines 6-24.  The warm up time is viewed as the time between when the main computer malfunctions and the auxiliary computer first transmits information to the objects 5a/5b.  As the auxiliary computer succeeds in the processing executed by the main computer, it is viewed as transmitting the same control information to the targets).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/           Primary Examiner, Art Unit 2419